DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered. Applicant’s amendments and arguments have overcome the claim objections and 112 rejections set forth in the final office action mailed 3/14/2022. Claims 1, 4-8, 11-13, and 15-22 remain pending in this application.
Claim Objections
Claims 1, 4-8, 11-13, and 15-22 are objected to because of the following informalities:  
In claim 1: “during while said potable electric pump” should be corrected to --during while said portable electric pump--.
In claim 16: “when said potable electric pump is fluidly” should be corrected to --when said portable electric pump is fluidly--.

Appropriate correction is required. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 11-13, and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4-8, 11-13, and 15-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the “air input including an air valve”, the “air connection arrangement including an air hose; said air hose includes a first end that is connected to said hosing and a second end that is connected to a hose connector; said hose connector configured to detachably connect to said BFRT cuff”, “an air connection arrangement that fluidly connects said housing to said BFRT cuff via said air input port,” and “said air connecting arrangement includes a tube system that is connected at one end of said housing and an opposite end is configured to be releasably connected to said air input port on said BFRT cuff.” 
The recited “air hose” and “tube system” appear to be the same element connecting the housing and the BFRT cuff. It is unclear if these are meant to be the same element or two separate elements - a hose and a tube. Applicant’s specification and drawings only depict an embodiment with one connection between the housing and the BFRT and, for the purposes of examination, the claim will be interpreted as requiring only one hose/tube connection element.
Further, the “hose connector configured to be detachably connected to said BFRT cuff” and the “opposite end [of the tube system] configured to be releasably connected to said air input port on said BFRT cuff” appear to be the same element and, for the purposes of examination, the claim will be interpreted as requiring one detachable connection between the hose/tube and the BFRT cuff.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejectio333ns set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US PGPub 2011/0092865), in view of McEwen (US PGPub 2001/0000262), in view of Sato (US PGPub 2006/0270530, hereinafter “Sato2” to distinguish from the other Sato references), further in view of Marcus (WO 2019/068147), further in view of Sato (US 10,245,458, hereinafter “Sato3” to distinguish from the other Sato references), further in view of NPL “Datasheet for the VenaPro” (published in 2015, hereinafter referred to as “VenaPro”), and further in view of Angelo et al. (US PGPub 2020/0297569).
Regarding claim 1, Sato teaches a method for exercising using a portable blood flow restriction training (BFRT) cuff (see Fig. 1 and paragraph 12, the belt is used to restrict blood flow while exercising) comprising:
providing a BFRT cuff (see fig. 2 and paragraphs 112 and 121, the user placed cuff 100b on either the arm or leg), 
said BFRT cuff includes 
a flexible outer material (Fig. 1, 111 and paragraph 70, “the thick fabric 111 is stretchable in its longitudinal direction), 
an air chamber (Fig. 3, 114) that is at least partially encapsulated by said flexible outer material (see Fig. 3, the pneumatic bag 114 is covered by fabric 111, being fully encapsulated between fabrics 111 and 112 so partially encapsulated by 111), 
an air input port that is in fluid communication with said air chamber (Fig. 2, the “air input port” is where the connection hose 300 connects to the bag 114; see paragraph 73, a port being a place of entry), and 
a connection strap configured to secure said BFRT cuff to an arm or leg of a user (Fig 2, connection strap 120; see paragraph 59), at least a portion of said air input port positioned on an exterior surface of said BFRT cuff  (see Fig. 2 and Fig. 9; the air input port is located on the lateral surface of the cuff, the surface being an exterior surface as the only interior surface is the inner surface of fabric 112 that contacts the user, the lateral surfaces are exterior and accessible in use),
said flexible outer material having a length of at least 20 cm (see paragraph 65, the belt is at least 50cm long) and a width of at least 5 cm (see paragraph 67, the width of the band may be approximately 5-5.5cm),
providing a portable electric pump system (Fig. 5, pump 212 within housing 200, the pump being portable as it is used in exercise scenarios and can be transported for use), 
said portable electric pump system configured to at least partially inflate said BFRT cuff (see paragraphs 91-93), 
said portable electric pump system includes a housing (Fig. 5, housing 200) and an air connection arrangement that fluidly connects said housing to said BFRT cuff via said air input port to enable pumped air from said portable electric pump system to flow to and at least partially inflate said BFRT cuff (see Figs. 2 and 5, air connection arrangement 211 and 300; 211 being the air input port; see paragraph 91), 
said housing at least partially contains 
a single electric air pump (see paragraph 59, only one belt may be used, therefore only one pump would be used), 
a power source (see Figs. 1 and 5, the pump and the control segment require power, therefore inherently there is a power source at least partially within the housing), and
a pressure sensor (see paragraph 92, the pump contains a pressure gauge); 
said air connection arrangement includes an air hose (Fig. 5, 300); 
said air hose includes a first end that is connected to said housing and a second end that is connected to a connector at the cuff (see Figs. 2 and 5, the hose 300 connects between the pump within the housing and the cuff); 
said air connection arrangement that includes a tube system connected at one end to said housing and an opposite end connected to said air input port on said BFRT cuff (see Figs. 2 and 5, hose 300 connects between the pump within the housing and the cuff; as stated above, the hose and tube are being interpreted as one), said tube system is configured to allow fluid flow through said tube (see paragraph 73, air supplied through tube 300; as stated above, the hose and tube are being interpreted as one element); Page 2 of 13
manually engaging an input (see paragraph 89, an input device is provided outside the casing that a user would manually engage) to select to select a control mode so that such information is inputted into said portable electric pump system (see paragraph 128); 
placing said BFRT cuff on the arm or leg of the user (see paragraphs 113 and 122, the cuff is placed on the arm or the leg) 
connecting said BFRT cuff to said portable electric pump system to enable air flow between said BFRT cuff and said portable electric pump system (see paragraphs 128, 129, the cuff is connected to the pump to inflate the bag within the cuff); 
said housing of said portable electric pump system spaced from said BFRT cuff during while said portable electric pump is fluidly connected to said BFRT cuff (see Fig. 1 and 5, the pump system 200 is separated from the cuff while in use, not being mounted to the cuff itself, there is physical space between the two), 
selecting a selected pressure value (see paragraph 128, the user selects control data to set a pressure) 
causing said portable electric pump system to supply air to said BFRT cuff to thereby cause said BFRT cuff to inflate (see paragraph 129, the pump inflates the pneumatic bag within the cuff)
terminating air flow from said portable electric pump system to said BFRT cuff (see paragraphs 128-129, the air pump inflates the cuff to a certain pressure, stopping when the pressure is reached); 
stopping operation of said portable electric pump once said selected pressure value in said BFRT cuff is obtained (see paragraph 128, the pump measures the pressure and stops operation when the pressure is obtained) 
disconnecting said BFRT cuff from said portable electric pump system so that said portable electric pump system cannot supply air to said BFRT cuff, exercising the arm or leg of said user that said BFRT cuff is located thereon while said Page 3 of 13portable electric pump is disconnected from said BFRT cuff (see paragraph 132, Sato teaches it may be beneficial to disconnect the pump system from the cuff, a valve being supplied to maintain the pressure, the user performing the exercise with the pump disconnected); 
exercising the arm or leg of said user that said BFRT cuff is located thereon while said BFRT cuff is at the selected pressure value (see paragraphs 130-131, the user exercises while the pressure is set), said portable electric pump system not maintain pressure in said BFRT cuff during said step of exercising (see paragraph 132, the connecting pipe 300 may be separated into two parts, having a valve to maintain pressure, therefore the pump is not maintaining pressure).
Sato does not explicitly teach said air input port including an air valve. However, examiner takes official notice that valves are well-known in the art as a way of controlling and regulating air flow. Therefore, it would have been obvious to one skilled in the art, at the time of the effective filing date of the invention, to include an air valve in the air input port in order to regulate air flow into the inflatable bag.
Sato further does not teach a hose connector; said hose connector configured to detachably connect to said BFRT cuff; and said air connection arrangement includes a tube system that has an end that is configured to be releasably connected to said air input port on said BFRT cuff.
However McEwen teaches an analogous limb compression system (see abstract) comprising a hose connector (Fig. 1, 13B), said hose connector configured to detachably connect to a cuff (see Fig. 1 and paragraph 32, hose connector 13b connects hose 14 to cuff 6 by connecting to input port 13A on the cuff); and an air connection arrangement (Fig. 1, arrangement of connector 13 and hose 14) that includes a tube system that is connected at one end to said housing (see Fig. 1, one end of hose 14 connects to housing 2 containing the pump and controller) and an opposite end is configured to be releasably connected to said air input port on said BFRT cuff (see Fig. 1 and paragraph 32, connection 13 allows releasable connection of the hose to the cuff).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the air connection of Sato to have a hose connector and air connection arrangement that includes a system to releasably connect to the air input port on the cuff, as taught by McEwen, for the purpose of allowing the user to move freely with the cuff while pressurized, but be able to quickly connect and disconnect the pump arrangement to the cuff. As stated above, the tube connection and hose connection are being interpreted as the same element.
Sato further does not teach said housing of said portable electric pump system includes a display and a first selection button or switch; said first selection button or switch is configured to enable a user to manually turn on/off said portable electric pump system or select an operation configuration and/or input operation information for said portable electric pump system by contacting said first selection button or switch; said display configured to display an arm or leg selection; said first selection button or switch is located below said display; manually engaging said selection button or switch to select an arm or leg selection that is displayed on said display so that such information is inputted into said portable electric pump system; said portable electric pump including programming that is based on said arm or leg selection by the user; and placing the cuff on the arm or leg that matches the selection.
However, Sato2  teaches an analogous device for BFRT training (see abstract) comprising a portable electric pump system (see Fig. 1, 20) that includes a display (see Fig. 5A, display 57 on the operation section) and a first selection button; said first selection button configured to enable the user to manually turn on/off said portable electric pump system (see Fig. 5A, power button) or select operation configuration and/or input operation information for said portable electric pump system by contacting said first selection button (see Fig. 5A, “left, right, both” button allows the user to configure the operation of the pump system to apply pressure to either or both arms); said display configured to display an arm selection (see Fig. 5A, shows the selected arm pressure, left, right, or both); said first selection button or switch is located below said display (see Fig. 5A, buttons are located below display 57); manually engaging said first selection button to select an arm selection that that is displayed on said display so that such information is inputted into said portable electric pump system (paragraph 138 and Fig. 5A, the user selects the arm information so that the controller can use the information to configure operation of the pump); said portable electric pump including programming that is based on said arm selection by the user (see paragraph 138); Page 2 of 10placing said BFRT cuff on the arm of a the user that matches the arm selection that was inputted into said portable electric pump system (see paragraph 138, the limb the user is placing the cuff on matches what the input, the step of placing the cuff after making the selection being inherent to making a selection, the user can perform these two steps in any order). 
Sato teaches the cuff can be placed on the upper or lower limbs (see paragraph 59, the belts can be wrapped around the legs or arms, there can be multiple or only one belt used). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the pump system of Sato to include a display, as taught by Sato2, for the purpose of showing the user their options on the pump itself in order to operate the system.
Sato further does not teach selecting a selected pressure value or a selected percent of limb occlusion pressure (LOP) that is displayed on said display of said housing so that such information is inputted into said portable electric pump system, said selected pressure value less than said LOP, said selected percent of said LOP no more than 90% of said LOP; and, after terminating airflow, continue to reduce pressure in said BFRT cuff until said selected percent of said LOP in said BFRT cuff is obtained.
However, Marcus teaches an analogous method for compressing a limb for exercise (see abstract and Fig. 1) comprising selecting a pressure value or percent of limb occlusion pressure (LOP) (see Figs. 5 and 6 and page 9, steps 4-10, specifically steps 8 and 9 user selects percent of LOP, cuff inflates to desired percentage of LOP, the percentage of LOP being a pressure value itself), said selected pressure value less than said LOP, said selected percent of LOP no more than 90% (see page 9, steps 4-10, the user sets the LOP percentage, the percentage being 50-80%; see also page 12, paragraph 3, user selects cuff pressure, the pressure being necessarily less than LOP as the LOP is the pressure at which blood flow is cut off) and, after terminating airflow, continue to reduce pressure in said BFRT cuff until said selected percent of said LOP in said BFRT cuff is obtained (see pg 9, steps 8-10 and pg 12, paragraphs 4; the cuff inflates until it finds the LOP, after the LOP has been found, the pressurization parameters are based on that value. The user then selects the percentage of LOP desired and the air pump supplies/releases air as necessary to reach the desired pressure, the cuff would first need to be deflated from the pressure level that induced limb occlusion.)
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Sato to include setting a pressure less than a limb occlusion pressure or a percent of limb occlusion pressure less than 90% and reducing pressure to obtain the selected LOP, as taught by Marcus, for the purpose of selecting a safe limb occlusion pressure for use in exercising and optimizing the results of rehabilitation training (see page 9, ‘benefits of calculating LOP’) and using a known method of calibrating the cuff to a desired pressure.
Sato further does not teach said housing has a size that is less than 400 cubic inches.
However, Sato3 (US 10,245,458) teaches an analogous method for BFRT training (see abstract) wherein the electric pump system (see Figs 10A and 10B) has a housing (Fig. 10A, 101A) that has a size that is less than 400 cubic inches (see Col. 16, lines 8-14, the dimensions taught are less than 400 cubic inches).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the housing of Marcus to have a size less than 400 cubic inches, as taught by Sato, as Sato teaches this is a known, art-recognized dimension for an air pump that is a suitable size for the intended use of being attached to a blood flow restriction training band (see col. 16, lines 8-11 of Sato).
 Sato further does not teach said housing has a weight that is less than 40 ounces; 
However, VenaPro teaches an analogous air pump for a compression wrap (see page 2) wherein the air pump system has a housing that has a weight that is less than 40 ounces (see page 2, “weighs less than 1lb).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the housing of Marcus to have a weight that is less than 40 ounces, as taught by VenaPro, for the purpose of providing a lightweight pump that is optimal for patient comfort.
Sato further does not teach causing said portable electric pump system to begin reducing pressure in said BFRT cuff within 10 seconds after said step of termination of air flow.
However, Angelo teaches an analogous limb compression device and method of applying compression (see abstract and Figs 7a-7i) wherein the method includes reaching a maximum pressure and then reducing pressure in said BFRT cuff within 10 seconds after said maximum pressure is obtained and air flow is terminated (see paragraphs 16-17 and 96, the peak pressure is reached and then reduced within 5 seconds, when the maximum pressure is reached, the air flow into the cuff is terminated).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Sato to begin reducing pressure in said BFRT cuff within 10 seconds after said LOP is obtained, as taught by Angelo, so as to allow blood flow back into the veins and prevent damage to the veins (see paragraph 17 of Angelo). 
Sato further does not explicitly teach the steps of reconnecting said BFRT cuff to said portable electric pump system to enable air flow between said BFRT cuff and said portable electric pump system after the user has completed said step of exercising and causing said portable electric pump system to remove air from said BFRT cuff to reduce pressure in said BFRT cuff below said selected pressure value or said selected percent of said LOP after completion of said step of exercising.
However, Marcus teaches an analogous method for compressing a limb for exercise comprising the step of enabling air flow between said BFRT cuff and said portable electric pump system after the user has completed said step of exercising and causing said portable electric pump system to remove air from said BFRT cuff to reduce pressure in said BFRT cuff below said selected pressure value or said selected percent of said LOP after completion of said step of exercising (see paragraph 88 of Sato, the main device housing the pump is used to remove gas; see also pg 12, paragraph 4 of Marcus, the pump is used to remove air after the step of exercising, the removal of air being done by air flowing between the cuff and the pump, the removal of air reducing the pressure below the selected pressure value set as taught in Marcus).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the method of Sato to include the step of enabling air flow between the cuff and the electric pump system to remove air and reduce the pressure in the cuff after the step of exercising to a pressure below the set pressure value, as taught by Marcus, for the purpose of quickly reducing the compression of the cuff so the user is more comfortable and can quickly take off the cuff.
Regarding claim 4, Sato further teaches the step of removing said BFRT cuff from the arm or leg after said step of exercising (see paragraph 133, after training, the user removes the belt).
Regarding claim 5, Sato further teaches wherein said housing of said portable electric pump system further includes a circuit board (Fig. 6, CPU, a CPU inherently has a circuit board to function), a processor (Fig. 6, ROM and RAM to process information), and a power button (see Sato 2, Fig. 5A power button).
Sato does not teach a second selection button or switch, said first and second button or switch configured to enable the user to select said operation configuration and/or said input operation information for said portable electric pump system, said display configured to further display two or more types of information selected from the group consisting of a) measured pressure, b) power or charge level of said power source, c) a warning symbol when some type of warning event has occurred, d) said selected percent of LOP, e) said selected pressure value, and f) instructional information as to how to use said portable electric pump system and/or BFRT cuff.  
However, Sato2 (US 2006/0270530) teaches an analogous method for BFRT training (see abstract and Fig 1) comprising a pump housing (Fig. 19, housing 110) comprising a display (see Fig. 5A, operation section 58 has a display 57) and a second selection button (see Fig. 5A, buttons ‘down’ and ‘up’, either being the ‘second button’), said first and second selection buttons configured to enable the user to select said operation configuration and/or said input operation information for said portable electric pump system (see paragraph 97, the up and down buttons and set buttons allow the user to select operation configuration), said display configured to further display two or more types of information selected from the group consisting of a) measured pressure (see Fig. 5B, pressure value displayed) and e) said selected pressure value (see Fig. 5B and paragraphs 96-97, the user sets the pressure using the buttons and seeing the selection on the display).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the pump housing of Sato to include a display to display information and a second button to allow operation configuration, as taught by Sato2, for the purpose of allowing the user to control the device in a convenient manner and display relevant information for training.
Regarding claim 6, Sato further teaches wherein said housing of said portable electric pump system further includes a circuit board (Fig. 6, CPU, a CPU inherently has a circuit board to function), a processor (Fig. 6, ROM and RAM to process information), and a power button (see Sato 2, Fig. 5A power button).
Sato does not teach a second selection button or switch, said first and second button or switch configured to enable the user to select said operation configuration and/or said input operation information for said portable electric pump system, said display configured to further display two or more types of information selected from the group consisting of a) measured pressure, b) power or charge level of said power source, c) a warning symbol when some type of warning event has occurred, d) said selected percent of LOP, e) said selected pressure value, and f) instructional information as to how to use said portable electric pump system and/or BFRT cuff.  
However, Sato2 (US 2006/0270530) teaches an analogous method for BFRT training (see abstract and Fig 1) comprising a pump housing (Fig. 19, housing 110) comprising a display (see Fig. 5A, operation section 58 has a display 57) and a second selection button (see Fig. 5A, buttons ‘down’ and ‘up’, either being the ‘second button’), said first and second selection buttons configured to enable the user to select said operation configuration and/or said input operation information for said portable electric pump system (see paragraph 97, the up and down buttons and set buttons allow the user to select operation configuration), said display configured to further display two or more types of information selected from the group consisting of a) measured pressure (see Fig. 5B, pressure value displayed) and e) said selected pressure value (see Fig. 5B and paragraphs 96-97, the user sets the pressure using the buttons and seeing the selection on the display).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the pump housing of Sato to include a display to display information and a second button to allow operation configuration, as taught by Sato2, for the purpose of allowing the user to control the device in a convenient manner and display relevant information for training.
Regarding claim 7, Sato further teaches the step of turning on or powering up said portable electric pump system (see paragraphs 128-129, while Sato does not explicitly state the device is powered on, the device performs inflation steps following placement on the limb, therefore it would be turned on), 
Sato does not teach wherein said portable electric pump system configured to calibrate with ambient pressure after said portable electric pump system is turned on or powered up and prior to said portable electric pump system pressuring said BFRT cuff.
However, Marcus teaches an analogous method of blood flow restriction training (see abstract) wherein said portable electric pump system configured to calibrate with ambient pressure after said portable electric pump system is turned on or powered up (see page 9, steps 4-6, the device incrementally inflates in increments of 5-10mmhg, see pg 9 last paragraph, the device uses surrounding air to inflate and thus calibrate the pressure with ambient pressure to find the LOP) and prior to said portable electric pump system pressuring said BFRT cuff (the device is finding the LOP, prior to pressuring the cuff for use in exercise).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the pump of Sato to first calibrate with ambient pressure, as taught by Marcus, for the purpose of setting the device to a baseline to find an appropriate pressure.
Regarding claim 8, Sato further teaches the step of turning on or powering up said portable electric pump system (see paragraphs 128-129, while Sato does not explicitly state the device is powered on, the device performs inflation steps following placement on the limb, therefore it would be turned on), 
Sato does not teach wherein said portable electric pump system configured to calibrate with ambient pressure after said portable electric pump system is turned on or powered up and prior to said portable electric pump system pressuring said BFRT cuff.
However, Marcus teaches an analogous method of blood flow restriction training (see abstract) wherein said portable electric pump system configured to calibrate with ambient pressure after said portable electric pump system is turned on or powered up (see page 9, steps 4-6, the device incrementally inflates in increments of 5-10mmhg, see pg 9 last paragraph, the device uses surrounding air to inflate and thus calibrate the pressure with ambient pressure to find the LOP) and prior to said portable electric pump system pressuring said BFRT cuff (the device is finding the LOP, prior to pressuring the cuff for use in exercise).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the pump of Sato to first calibrate with ambient pressure, as taught by Marcus, for the purpose of setting the device to a baseline to find an appropriate pressure.
Regarding claim 13, Sato further teaches wherein said air chamber is a single air chamber bladder (see Fig. 3 and paragraph 73, there is a single air bladder 114 within the cuff).
Regarding claim 15, Sato teaches all previous elements of the claim as stated above. Sato does not teach wherein said portable electric pump system includes one or more presets that limits a selection of a value of said selected percent of LOP to be between a maximum and minimum preprogrammed percent LOP.
However, Marcus teaches an analogous method of blood flow restriction training (see abstract) wherein portable electric pump system includes one or more presets that limits a selection of a value of said selected percent of LOP to be between a maximum and minimum preprogrammed percent LOP (see page 8, step 5 and page 9, step 8, the pump system allows a minimum to maximum range of 50-80% of LOP to be programmed).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the pump of Sato to have maximum and minimum presets, as taught by Marcus, to have a safe range of pressure that can be configured to the user’s needs.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (USPGPub 2011/0092865) in view of McEwen (US PGPub 2001/0000262), in view of Sato (US PGPub 2006/0270530, hereinafter “Sato2” to distinguish from the other Sato references), further in view of Marcus (WO 2019/068147), further in view of Sato (US 10,245,458, hereinafter “Sato3” to distinguish from the other Sato references), further in view of NPL “Datasheet for the VenaPro” (published in 2015, hereinafter referred to as “VenaPro”), and further in view of Angelo et al. (US PGPub 2020/0297569, as applied to claim 1 above, and further in view of Stray-Gundersen et al. (US PGPub 2018/0021210).
Regarding claim 11, Sato, as modified, further teaches causing the cuff to release air from said BFRT cuff after the user has completed said step of exercising (see Sato paragraph 73 and Marcus, page 12, paragraph 5, both Sato and Marcus teaches removal of air, Marcus specifically teaches the removal after the user has completed the exercise program, so the cuff is deflated so they may remove the band).
Sato does not teach that the air is released from an air release valve on said BFRT cuff.
However, Stray-Gundersen teaches an analogous inflatable cuff for BFRT and method of performing training (see abstract and Figs 1 and 3A) comprising an air release valve placed on the cuff to release pressure (see paragraphs 82, 95, 101; Stray-Gundersen teaches that it is well-known in the art to use pressure release valves on such inflatable cuffs).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the cuff of Sato to have an air release valve, as taught by Stray-Gundersen, as Stray-Gundersen teaches such valves are well-known in the art to relieve pressure from air bladder cuffs. Further, it would be obvious to release air from a valve in the cuff so that the user is able to de-pressurize the cuff so that they can remove it from their limb once the exercise program has been completed.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (USPGPub 2011/0092865) in view of McEwen (US PGPub 2001/0000262), in view of Sato (US PGPub 2006/0270530, hereinafter “Sato2” to distinguish from the other Sato references), further in view of Marcus (WO 2019/068147), further in view of Sato (US 10,245,458, hereinafter “Sato3” to distinguish from the other Sato references), further in view of NPL “Datasheet for the VenaPro” (published in 2015, hereinafter referred to as “VenaPro”), and further in view of Angelo et al. (US PGPub 2020/0297569, as applied to claim 1 above, and further in view of Lowe et al. (US PGPub 2014/0142473).
Regarding claim 12, Sato, as modified, teaches all previous elements of the claim as stated above. Sato does not teach wherein said air chamber is a bladder that includes a polyurethane coating.
However, Lowe teaches an analogous therapeutic wrap with an air bladder (see abstract and Fig. 3) wherein said air chamber is a bladder that includes a polyurethane coating (see paragraph 218).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the air bladder of Sato to include a polyurethane coating, as taught by Lowe, to provide a sturdy air bladder with appropriate air impermeability qualities (see paragraph 218 of Lowe).
Claims 16, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (USPGPub 2011/0092865), in view of McEwen (US PGPub 2001/0000262),  in view of Sato (US PGPub 2006/0270530, hereinafter “Sato2” to distinguish from the other Sato references), further in view Sato (US 10,245,458, hereinafter “Sato3” to distinguish from the other Sato references), and further in view of NPL “Datasheet for the VenaPro” (published in 2015, hereinafter referred to as “VenaPro”).
Regarding claim 16, Sato teaches a blood flow restriction training (BFRT) cuff system (see Fig. 1 and paragraph 12, the belt is used to restrict blood flow while exercising) comprising: 
a BFRT cuff (see Fig. 1), 
said BFRT cuff includes 
a flexible outer material (Fig. 1, 111 and paragraph 70, “the thick fabric 111 is stretchable in its longitudinal direction), 
an air chamber (Fig. 3, 114) that is at least partially encapsulated by said flexible outer material (see Fig. 3, the pneumatic bag 114 is covered by fabric 111, being fully encapsulated between fabrics 111 and 112 so partially encapsulated by 111), 
an air input port that is in fluid communication with said air chamber (Fig. 2, the “air input port” is where the connection hose 300 connects to the bag 114; see paragraph 73, a port being a place of entry), and 
a connection strap configured to secure said BFRT cuff to an arm or leg of a user (Fig 2, connection strap 120; see paragraph 59), 
at least a portion of said air input port positioned on an exterior surface of said BFRT cuff (see Fig. 2 and Fig. 9; the air input port is located on the lateral surface of the cuff, the surface being an exterior surface as the only interior surface is the inner surface of fabric 112 that contacts the user, the lateral surfaces are exterior and accessible in use), 
said flexible outer material having a length of at least 20 cm (see paragraph 65, the belt is at least 50cm long) and a width of at least 5 cm (see paragraph 67, the width of the band may be approximately 5-5.5cm); 
and, a portable electric pump system (Fig. 5, pump 212 within housing 200, the pump being portable as it is used in exercise scenarios and can be transported for use), 
said portable electric pump system configured to at least partially inflate said BFRT cuff (see paragraphs 91-93), 
said portable electric pump system includes a housing (Fig. 5, housing 200) and an air connection arrangement that fluidly connects said housing to said BFRT cuff via said air input port to enable pumped air from said portable electric pump system to flow to and at least partially inflate said BFRT cuff (see Figs. 2 and 5, air connection arrangement 211 and 300; 211 being the air input port; see paragraph 91), 
said housing at least partially contains 
a single electric air pump (see paragraph 59, only one belt may be used, therefore only one pump would be used), 
a power source (see Figs. 1 and 5, the pump and the control segment require power, therefore inherently there is a power source at least partially within the housing), and
a pressure sensor (see paragraph 92, the pump contains a pressure gauge); 
said air connection arrangement includes an air hose (Fig. 5, 300);
said air hose includes a first end that is connected to said housing and a second end that is connected to the cuff (see Figs. 2 and 5, the hose 300 connects between the pump within the housing and the cuff);
said housing of said portable electric pump system spaced from said BFRT cuff when said portable electric pump is fluidly connected to said BFRT cuff (see Fig. 1 and 5, the pump system 200 is separated from the cuff while in use, not being mounted to the cuff itself, there is physical space between the two),
 said air connection arrangement includes a tube system that is connected at one end to said housing and an opposite end is configured to be connected to said air input port on said BFRT cuff (see Figs. 2 and 5, hose 300 connects between the pump within the housing and the cuff; as stated above, the hose and tube are being interpreted as one element), 
said tube system is configured to allow fluid flow through said tube(see paragraph 73, air supplied through tube 300; as stated above, the hose and tube are being interpreted as one element);  and, 
wherein said portable electric pump system is configured to be detached from said BFRT cuff during use of said BFRT cuff by the user during an exercise using said BFRT cuff in an inflated state (see paragraph 132, Sato teaches it may be beneficial to disconnect the pump system from the cuff, a valve being supplied to maintain the pressure, the user performing the exercise with the pump disconnected); and
Sato does not explicitly teach said air input port including an air valve. However, examiner takes official notice that valves are old and well-known in the art as a way of controlling and regulating air flow. Therefore, it would have been obvious to one skilled in the art, at the time of the effective filing date of the invention, to include an air valve in the air input port in order to regulate air flow into the inflatable bag.
Sato further does not teach a hose connector; said hose connector configured to detachably connect to said BFRT cuff; and said air connection arrangement includes a tube system that has an end that is configured to be releasably connected to said air input port on said BFRT cuff; and  wherein said portable electric pump system is configured to reattachable to said BFRT to reduce pressure in said BFRT cuff after completion of an exercise by a user using said BFRT cuff.
However McEwen teaches an analogous limb compression system (see abstract) comprising a hose connector (Fig. 1, 13B), said hose connector configured to detachably connect to a cuff (see Fig. 1 and paragraph 32, hose connector 13b connects hose 14 to cuff 6 by connecting to input port 13A on the cuff); and an air connection arrangement (Fig. 1, arrangement of connector 13 and hose 14) that includes a tube system that is connected at one end to said housing (see Fig. 1, one end of hose 14 connects to housing 2 containing the pump and controller) and an opposite end is configured to be releasably connected to said air input port on said BFRT cuff (see Fig. 1 and paragraph 32, connection 13 allows releasable connection of the hose to the cuff).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the air connection of Sato to have a hose connector and air connection arrangement that includes a system to releasably connect to the air input port on the cuff, as taught by McEwen, for the purpose of allowing the user to move freely with the cuff but be able to quickly connect and disconnect the pump arrangement to the cuff. As stated above, the tube connection and hose connection are being interpreted as the same element. Sato, as modified, further teaches wherein portable electric pump system is configured to reattachable to said BFRT to reduce pressure in said BFRT cuff after completion of an exercise by a user using said BFRT cuff (see paragraph 32 of McEwen and paragraph 88 of Sato, Sato teaches the pump system is used to remove the gas from the inflatable bag; as modified by McEwen, the pump can be reattached with the hose connection system).
Sato further does not teach said housing of said portable electric pump system includes a display and a first selection button or switch; said first selection button or switch configured to enable a user to manually turn on/off said portable electric pump system or select an operation configuration and/or input operation information for said portable electric pump system by contacting said first selection button or switch; said display configured to display an arm or leg selection; said first selection button or switch is located below said display; said portable electric pump including programming that is based on said arm or leg selection by the user.
However, Sato2 teaches an analogous device for BFRT training (see abstract) comprising a portable electric pump system (see Fig. 1, 20) that includes a display (see Fig. 5A, display 57 on the operation section) and a first selection button; said first selection button configured to enable the user to manually turn on/off said portable electric pump system (see Fig. 5A, power button) or select operation configuration and/or input operation information for said portable electric pump system by contacting said first selection button (see Fig. 5A, “left, right, both” button allows the user to configure the operation of the pump system to apply pressure to either or both arms); said display configured to display an arm selection (see Fig. 5A, shows the selected arm pressure, left, right, or both); said first selection button to select an arm selection that that is displayed on said display so that such information is inputted into said portable electric pump system (paragraph 138 and Fig. 5A, the user selects the arm information so that the controller can use the information to configure operation of the pump); said first selection button or switch is located below said display (see Fig. 5A, buttons are located below display 57) said portable electric pump including programming that is based on said arm selection by the user (see paragraph 138). Page 2 of 10 
Sato teaches the cuff can be placed on the upper or lower limbs (see paragraph 59, the belts can be wrapped around the legs or arms, there can be multiple or only one belt used) and teaches that the device has an input into the pump system (see paragraph 89) . Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the pump system housing of Sato to include a display and buttons for operating the system that allows the user to configure the programming , as taught by Sato2, for the purpose of showing the user their options on the pump itself in order to operate the system.
Sato further does not teach said housing has a size that is less than 400 cubic inches.
However, Sato3 teaches an analogous method for BFRT training (see abstract) wherein the electric pump system (see Figs 10A and 10B) has a housing (Fig. 10A, 101A) that has a size that is less than 400 cubic inches (see Col. 16, lines 8-14, the dimensions taught are less than 400 cubic inches).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the housing of Marcus to have a size less than 400 cubic inches, as taught by Sato, as Sato teaches this is a known, art-recognized dimension for an air pump that is a suitable size for the intended use of being attached to a blood flow restriction training band (see col. 16, lines 8-11 of Sato).
 Sato further does not teach said housing has a weight that is less than 40 ounces; 
However, VenaPro teaches an analogous air pump for a compression wrap (see page 2) wherein the air pump system has a housing that has a weight that is less than 40 ounces (see page 2, “weighs less than 1lb).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the housing of Marcus to have a weight that is less than 40 ounces, as taught by VenaPro, for the purpose of providing a lightweight pump that is optimal for patient comfort.
Regarding claim 18, Sato further teaches wherein said housing of said portable electric pump system further includes a circuit board (Fig. 6, CPU, a CPU inherently has a circuit board to function), a processor (Fig. 6, ROM and RAM to process information), and a power button (see Sato 2, Fig. 5A power button).
However, Sato2 (US 2006/0270530) teaches an analogous method for BFRT training (see abstract and Fig 1) comprising a pump housing (Fig. 19, housing 110) comprising a display (see Fig. 5A, operation section 58 has a display 57) and a second selection button (see Fig. 5A, buttons ‘down’ and ‘up’, either being the ‘second button’), said first and second selection buttons configured to enable the user to select said operation configuration and/or said input operation information for said portable electric pump system (see paragraph 97, the up and down buttons and set buttons allow the user to select operation configuration), said display configured to further display two or more types of information selected from the group consisting of a) measured pressure (see Fig. 5B, pressure value displayed) and e) said selected pressure value (see Fig. 5B and paragraphs 96-97, the user sets the pressure using the buttons and seeing the selection on the display).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the pump housing of Sato to include a display to display information and a second button to allow operation configuration, as taught by Sato2, for the purpose of allowing the user to control the device in a convenient manner and display relevant information for training.
Regarding claim 21, Sato further teaches wherein said air chamber is a single air chamber bladder (see Fig. 3 and paragraph 73, there is a single air bladder 114 within the cuff).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (USPGPub 2011/0092865) in view of McEwen (US PGPub 2001/0000262),  in view of Sato (US PGPub 2006/0270530, hereinafter “Sato2” to distinguish from the other Sato references), further in view Sato (US 10,245,458, hereinafter “Sato3” to distinguish from the other Sato references), and further in view of NPL “Datasheet for the VenaPro” (published in 2015, hereinafter referred to as “VenaPro”), as applied to claim 16 above, and further in view of Stray-Gundersen et al. (US PGPub 2018/0021210).
Regarding claim 17, Sato, as modified, further teaches previous elements of the claim as stated above. Sato does not teach wherein said BFRT cuff includes an air release valve.
However, Stray-Gundersen teaches an analogous inflatable cuff for BFRT and method of performing training (see abstract and Figs 1 and 3A) comprising an air release valve placed on the cuff to release pressure (see paragraphs 82, 95, 101; Stray-Gundersen teaches that it is well-known in the art to use pressure release valves on such inflatable cuffs).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the cuff of Sato to have an air release valve, as taught by Stray-Gundersen, as Stray-Gundersen teaches such valves are well-known in the art to relieve pressure from air bladder cuffs. Further, it would be obvious to release air from a valve in the cuff so that the user is able to quickly de-pressurize the cuff so that they can remove it from their limb once the exercise program has been completed.
Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (USPGPub 2011/0092865) in view of McEwen (US PGPub 2001/0000262), in view of Sato (US PGPub 2006/0270530, hereinafter “Sato2” to distinguish from the other Sato references), further in view Sato (US 10,245,458, hereinafter “Sato3” to distinguish from the other Sato references), and further in view of NPL “Datasheet for the VenaPro” (published in 2015, hereinafter referred to as “VenaPro”), as applied to claim 16 above, and further in view of Marcus (WO 2019/068147).
Regarding claim 19, Sato further teaches turning on or powering up said portable electric pump system prior to said portable electric pump system pressuring said BFRT cuff (see paragraphs 128-129, while Sato does not explicitly state the device is powered on, the device performs inflation steps following placement on the limb, therefore it would be turned on), 
Sato does not teach wherein said portable electric pump system configured to calibrate with ambient pressure after said portable electric pump system is turned on or powered up and prior to said portable electric pump system pressuring said BFRT cuff.
However, Marcus teaches an analogous method of blood flow restriction training (see abstract) wherein said portable electric pump system configured to calibrate with ambient pressure after said portable electric pump system is turned on or powered up (see page 9, steps 4-6, the device incrementally inflates in increments of 5-10mmhg, see pg 9 last paragraph, the device uses surrounding air to inflate and thus calibrate the pressure with ambient pressure to find the LOP) and prior to said portable electric pump system pressuring said BFRT cuff (the device is finding the LOP, prior to pressuring the cuff for use in exercise).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the pump of Sato to first calibrate with ambient pressure, as taught by Marcus, for the purpose of setting the device to a baseline to find an appropriate pressure.
Regarding claim 22, Sato teaches all previous elements of the claim as stated above. Sato does not teach wherein said portable electric pump system includes one or more presets that limits a selection of a value of said selected percent of LOP to be between a maximum and minimum preprogrammed percent LOP.
However, Marcus teaches an analogous method of blood flow restriction training (see abstract) wherein portable electric pump system includes one or more presets that limits a selection of a value of said selected percent of LOP to be between a maximum and minimum preprogrammed percent LOP (see page 8, step 5 and page 9, step 8, the pump system allows a minimum to maximum range of 50-80% of LOP to be programmed).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the pump of Sato to have maximum and minimum presets, as taught by Marcus, to have a safe range of pressure that can be configured to the user’s needs.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (USPGPub 2011/0092865) in view of McEwen (US PGPub 2001/0000262),  in view of Sato (US PGPub 2006/0270530, hereinafter “Sato2” to distinguish from the other Sato references), further in view Sato (US 10,245,458, hereinafter “Sato3” to distinguish from the other Sato references), and further in view of NPL “Datasheet for the VenaPro” (published in 2015, hereinafter referred to as “VenaPro”), as applied to claim 16 above, and further in view of Lowe et al. (US PGPub 2014/0142473).
Regarding claim 20, Sato, as modified, teaches all previous elements of the claim as stated above. Sato does not teach wherein said air chamber is a bladder that includes a polyurethane coating.
However, Lowe teaches an analogous therapeutic wrap with an air bladder (see abstract and Fig. 3) wherein said air chamber is a bladder that includes a polyurethane coating (see paragraph 218).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the air bladder of Sato to include a polyurethane coating, as taught by Lowe, to provide a sturdy air bladder with appropriate air impermeability qualities (see paragraph 218 of Lowe).
Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument
Applicant argues that the previously cited Marcus reference teaches a remote-controlled device that has a wireless communication for input as opposed to the instant application’s input being on the pump housing. Examiner agrees and Sato is now used to reject claim 1, Sato being controlled via input on the connected pump housing. Applicant argues that Marcus does not teach that the pump housing is spaced apart from the cuff, Sato is now used to teach this limitation. Applicant also argues that Marcus’s housing doesn’t teach buttons or display, Sato, in view of Sato2, are now used to teach these limitations.
Applicant argues that Stray-Gundersen is not compatible with an electric pump system as Stray-Gundersen teaches use of a manual pump. Examiner disagrees, The valve of Stray-Gundersen is a valve for allowing control of air into or out of the device. It does not matter if the air is input via a manual or electric pump. Further, valves are well-known in the art for this purpose.
Applicant’s arguments toward the combination of Marcus and Stray-Gundersen are moot in view of the rejection above. Sato, in view of McEwen, is used to teach a removeable and reattachable air hose so that the pump housing can be detached from the cuff during use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Whalen et al. (US PGPub 2017/0224357) which teaches a blood pressure cuff with a releasable attachment and an air input with a valve; Ravikumar (US PGPub 2005/0187501) which teaches a cuff for applying pressure to the limb.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785   

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785